DETAILED ACTION

Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of June 25, 2020 and does not claim for the benefit of a prior-filed application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on July 8, 2020 and February 2, 2022 have been considered by the examiner.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 12-15 is/are rejected under 35 U.S.C. 101 because the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim(s) 12-15 is/are directed to "a computer readable storage medium storing instructions". A broadest reasonable interpretation of “a computer readable storage medium storing instructions “encompasses both subject matter that falls within a statutory category (e.g., physical random-access memory), as well as subject matter that does not (e.g., propagating electrical or electromagnetic signals per se, carrier waves). As such, claim(s) 12-15 as a whole is/are not drawn to one of the statutory categories of invention (Step 1: No).
In an effort to assist the patent community in overcoming this rejection, the USPTO suggest that a claim drawn to a computer-readable medium be amended to narrow the claim to cover only statutory embodiments, namely by adding the limitation "non-transitory" to that which the claims are directed, as long as the specification supports a non-transitory embodiment (not new matter).
	
Step 1:
Claim(s) 16-20 is/are drawn to methods (i.e., a process), while claim(s) 1-11 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-11 and 16-20 is/are drawn to one of the statutory categories of invention (Step 1: YES). For the sake of expediting prosecution, claims 12-15 will also be analyzed as Applicant may easily amend the claims such that they are drawn to one of the statutory categories of invention. 
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 1 recites/describes the following steps; 
receive interactions between users and items; 
based on the interactions, train a model to detect co-clusters of the users and the items by generating item embeddings representing the items, generating user embeddings representing the users, and calculating item-co-cluster affinity scores of the items to the co-clusters and user-co-cluster affinity scores of the users to the co-clusters based on the item embeddings, the user embeddings, and co- cluster embeddings representing the co-clusters; 
and output the item-co-cluster affinity scores and the user-co- cluster affinity scores


These steps, under its broadest reasonable interpretation, describe or set-forth training a co-clustering model using user-item interaction data and based on item embeddings and user embeddings and co-cluster embeddings in order to determine affinity scores for items/users to co-clusters in order to determine preference scores for user-item pairs in order to advertise/recommend items to users, which amounts to a fundamental economic principle or practice and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Claim 12 recites/describes the following steps; 
receive a user identification associated with a particular user; 
calculate preference scores associated with items for the particular user based on user-co-cluster affinity scores and item-co- cluster affinity scores 
and output a set of the items for the particular user based on the preference scores

Examiner notes the phrase “determined by a machine learning model that receives interactions between the items and users, provides item embeddings representing the items, generates user embeddings representing the users by aggregating the item embeddings, and detects co-clusters of the items and the users based on the user embeddings and the item embeddings” is given not patentable weight because the determination of the scores is not part of the claimed method  and use of the model or details of the model are outside the scope of the claimed invention and therefore merit no patentable weight. 

These steps, under its broadest reasonable interpretation, describe or set-forth determining and outputting user-item preference scores based on user-co-cluster affinity scores and item-co-cluster affinity scores for a particular user in order to advertise/recommend items to users, which amounts to a fundamental economic principle or practice and/or advertising, marketing or sales activities or behaviors. These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 12 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 16 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“a system, comprising; a processor;  and storage storing instructions which, when executed by the processor, cause the processor to” (claim 1)
“machine learning model” (claim 1)
“a computer readable storage medium storing instructions which, when executed by a processor, cause the processor to” (claim 12)

The requirement to execute the claimed steps/functions using  “a system, comprising; a processor;  and storage storing instructions which, when executed by the processor, cause the processor to” (claim 1) and/or “machine learning model” (claim 1) and/or “a computer readable storage medium storing instructions which, when executed by a processor, cause the processor to” (claim 12) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem. Specifically, Applicant’s specification describes various abstract/business advantages of using co-clustering (e.g., more accurate/relevant recommendations, greater revenue – see paragraphs [0001] & [0009] & [0021] 7 [0028]-[0029] & [0065] of Applicant’s published specification). However, these “improvements” represent abstract improvements to the idea itself as opposed to technical improvements. This is in contrast to the technical improvements described in the MPEP (e.g., improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem). Applicant’s specification also mentions technical improvements provided by the DUICC model (e.g., see paragraphs [0035]-[0042] & [0048]-[0049] & [0060]-[0062] & [0066] & [0098]-[0099] of Applicant’s published specification. However, Applicant’s claims (and certainly the independent claims) do not appear to include/require the features of the “DUICC” model which, as best as understood by the Examiner, differentiate the “DUICC” model from conventional co-clustering recommender methods/models. As such, the claimed invention does not recite the features that provide the alleged technical improvements. As best as understood, the features which differentiate Applicant’s “DUICC” model (and that result in the alleged technical improvements of consuming constant memory, less computational cost, etc.) over conventional co-clustering recommender methods/models is the combination of a particular way of generating user embeddings (weighted sum of item embeddings representing particular items with which the particular user has interacted and using softmax classification loss function and using an attention head for each co-cluster) and a particular way of determining user-item preference scores based on the output affinity scores (using min-sum pooling operation) and caching scaler values. Examiner recommends amending the independent claims to include these features to show that the claims are directed to the technical improvements alleged in the specification. 
Dependent claims 2-11, 13-15, and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-11, 13-15, and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “a system, comprising; a processor;  and storage storing instructions which, when executed by the processor, cause the processor to” (claim 1) and/or “machine learning model” (claim 1) and/or “a computer readable storage medium storing instructions which, when executed by a processor, cause the processor to” (claim 12) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. 
Dependent claims 2-11, 13-15, and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-11, 13-15, and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The requirement for an adequate disclosure ensures that the public receives something in return for the exclusionary rights that are granted to the inventor by a patent, and sets forth the minimum requirements for the quality and quantity of information that must be contained in the patent to justify the grant. 
	In accordance with section 2161.01 I. of the MPEP, “original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus. Id.” This may include disclosure of the hardware and software required to perform a claimed function including the "necessary steps for implementing the claimed function" (e.g. an algorithm, description of steps, flowcharts, etc.) (MPEP; 2161.01 I.). “If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” (MPEP; 2161.01 I.). 

	Claims 1 recites computer-implemented functional claim language with the claim element “based on the interactions, train a machine learning model to detect co-clusters of the users and the items by generating item embeddings representing the items, generating user embeddings representing the users, and calculating item-co-cluster affinity scores of the items to the co-clusters and user-co-cluster affinity scores of the users to the co-clusters based on the item embeddings, the user embeddings, and co- cluster embeddings representing the co-clusters”. The claims are directed to specialized genus functions. In other words, the claim scope covers any and all models capable of detecting co-clusters of user and items based on i) item embeddings representing the items ii) user embeddings representing the users, and iii) calculating item-co-cluster affinity scores of the items to the co-clusters and user-co-cluster affinity scores of the users to the co-clusters based on the item embeddings, the user embeddings, and co-cluster embeddings representing the co-clusters. In other words, Applicant’s claimed invention covers all machine learning models capable of detecting co-clusters of user and items based this data and unspecified “scores” (e.g., similarity/distance measure) . However, Applicant’s disclosure does not demonstrate Applicant was reasonably in possession of all of these models. In fact, Applicant’s specification fails to provide almost any details (e.g., algorithms) for how to train a model to detect co-clusters based on this information. Applicant’s specification instead merely asserts that models capable of detecting co-clusters can be generated using these embeddings ( e.g., [0019] and [0042]-[0043]). As best as understood by the Examiner, “MiniBatchKMeans” is the only specific algorithm/model disclosed by Applicant for performing this function. It appears as if this lack of disclosure is because the inventive features related to the “DUICC” model (i.e., those features that differentiate the “DUICC” model from conventional co-clustering recommender methods/models) is the combination of a particular way of generating user embeddings (weighted sum of item embeddings representing particular items with which the particular user has interacted and using softmax classification loss function and using an attention head for each co-cluster) and a particular way of determining user-item preference scores based on the output affinity scores (using min-sum pooling operation) and caching scaler values. However, the inventions recited in the independent claims fail to require any of these features, and are drafted at such a high level of generality and breadth that they encompass a far greater scope. In other words, the disclosure adequately demonstrates possession only for a small number of actual solutions (species). The disclosure therefore fails to adequately demonstrate that the Applicant possessed any and all ways of training a model capable of detecting co-clusters of user and items based on the embeddings and affinity scores recited in the claims. The claim(s) therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Each of the dependent claims 2-11 ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.
Examiner recommends amending the claims to include the specific type of machine learning model being trained and/or to positively recite the steps of generating the user embeddings (e.g., weighted sum of item embeddings representing particular items with which the particular user has interacted and using softmax classification loss function and using an attention head for each co-cluster).
 
	Claims 12 and 16 recites computer-implemented functional claim language with the claim element “calculate preference scores associated with items for the particular user based on user-co-cluster affinity scores and item-co- cluster affinity scores…and output a set of the items for the particular user based on the preference scores”. The claims are directed to specialized genus functions. In other words, the claim scope covers any and all ways of calculating preference scores associated with items for the particular user based on user-co-cluster affinity scores and item-co- cluster affinity scores. However, Applicant’s disclosure does not demonstrate Applicant was reasonably in possession of all of these ways of calculating preference scores. Instead, Applicant’s “DUICC” model appears to rely on using min-sum pooling operations to determine these scores. However, the inventions recited in independent claims 12 and 16 fail to require any of these features, and are drafted at such a high level of generality and breadth that they encompass a far greater scope. In other words, the disclosure adequately demonstrates possession only for a small number of actual solutions (species). The disclosure therefore fails to adequately demonstrate that the Applicant possessed any and all ways of calculating preference scores associated with items for the particular user based on user-co-cluster affinity scores and item-co- cluster affinity scores. The claim(s) therefore contain/encompass subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Each of the dependent claims 12-15, 17, 19, and 20 ultimately depend from one of these claims, inherit these limitations, and therefore similarly contain subject matter that lacks adequate written description support.


	Applicant should specifically indicate where in the Specification is there support for amendments to claims should Applicant amend in order to practice compact prosecution and reduce potential issues such as 35 U.S.C. §112, 1st paragraph rejections that may arise when claims are amended without support in the Specification. See MPEP § 714.02 (“Applicant should also specifically point out the support for any amendments made to the disclosure.”).


Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 3 and 14 require “wherein a computational time for aggregating the particular item embeddings is in an order of constant time” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The meaning of “in an order of constant time” is unclear. Specifically, what is “an order of constant time”, and with respect to what is the time constant? This language also only describes a problem solved or result obtained, and one skille in the would not know what structure or steps are encompassed by the claim (e.g., how this limitations relates to the structure of the system is unclear. For example, the time required for aggregating the item embeddings is also dependent on the capabilities of the processer). As such the functional language fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus is indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971)



Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


	Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Atasu et al. (U.S. PG Pub No. 2018/0330192, November 15, 2018 - hereinafter "Atasu”)

With respect to claim 1, Atasu teaches a system, comprising;
a processor; (Fig 12)
storage storing instructions which, when executed by the processor, cause the processor to: (Fig 12)
receive interactions between users and items; ([0003] “set of ratings given by the users to the items, e.g., the purchase history of customers can be used as a set of positive ratings given a set of products”, [0078] “rating…other examples…”, see also [0032] & [0069])
based on the interactions, train a machine learning model to detect co-clusters of the users and the items by generating item embeddings representing the items, generating user embeddings representing the users, and calculating item-co-cluster affinity scores of the items to the co-clusters and user-co-cluster affinity scores of the users to the co-clusters based on the item embeddings, the user embeddings, and co- cluster embeddings representing the co-clusters; ([0005]-[0006] “matrix R of dimension (mxn)…columns represent m users…rows represent n items…a number of K user-item co-clusters…user model data matric dimension (mxK) and a user model data matrix of dimension (nxK)…each element f(u,k) in the item-user model data matric X may become a resulting user affinity value to user U to user-item co-cluster k…resulting item affinity value of item I to user-item co-cluster k...”, [0071]-[0072] “number of user vectors of dimension K as well as a number of item vectors also of dimension K” & [0079]-[0084] & [0032] & [0094] 
and output the item-co-cluster affinity scores and the user-co- cluster affinity scores ([0005]-[0006] “building a user model data matric dimension (mxK) and a user model data matrix of dimension (nxK)…each element f(u,k) in the item-user model data matric X may become a resulting user affinity value to user U to user-item co-cluster k…resulting item affinity value of item I to user-item co-cluster k...” – therefore the system outputs the item-co-cluster affinity scores and the user-co- cluster affinity scores, [0079], [0094]

With respect to claim 2, Atasu teaches the system of claim 1;
wherein the instructions further cause the processor to: generate a particular user embedding representing a particular user by aggregating particular item embeddings representing particular items that the particular user has interacted with according to the interactions ([0079]-[0081] “K-dimensional vector fu…”)

With respect to claim 3, Atasu teaches the system of claim 2;
wherein a computational time for aggregating the particular item embeddings is in an order of constant time ([0035] “the total amount of time required…may be nearly the same”, [0085] “requires more or less the same amount of time”, [0007] “such that expected relative time differences between one”, [0095]-[0096])

Examiner notes that this limitation is given no patentable weight as it fails to set forth an element of the system or function performed by the system. 

With respect to claim 7, Atasu teaches the system of claim 1;
wherein the machine learning model detects the co-clusters by co-clustering the item embeddings and the user embeddings into the co-clusters ([0081], see also [0005]-[0006] & [0071]-[0072] & [0082]-[0084] & [0032] & [0094])

With respect to claim 8, Atasu teaches the system of claim 7;
wherein the machine learning model detects the co-clusters by: calculating the item-co-cluster affinity scores based on the item embeddings and the co-cluster embeddings; ( [0005]-[0006] & [0071]-[0072] & [0087]-[0084] & [0032] & [0094])
and calculating the user-co-cluster affinity scores based on the user embeddings and the co-cluster embeddings  ( [0005]-[0006] & [0071]-[0072] & [0087]-[0084] & [0032] & [0094])

With respect to claim 9, Atasu teaches the system of claim 8;
wherein: calculating a particular item-co-cluster affinity score for a particular item and a particular co-cluster comprises calculating a dot product of a particular item embedding representing the particular item and a particular co-cluster embedding representing the particular co-cluster; and calculating a particular user-co-cluster affinity score for the particular user and the particular co-cluster comprises calculating a dot product of a particular user embedding Page 41 of 45representing the particular user and the particular co-cluster embedding ([0071] matrix factorization used to determine affinity scores for the users and items with respect to the item/user embeddings and co-cluster embeddings, see also [0080]-[0081] & [0094]) 




	Claims 12 and 16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by “CCCF: Improving Collaborative Filtering via Scalable User-Item Co-Clustering” (WU, et al., In Proceedings of the 9th ACM International Conference on Web Search and Data Mining, February 22, 2016, pp. 73-82 - hereinafter "Wu”)


With respect to claim 12, Wu teaches a computer readable storage medium storing instructions which, when executed by a processor, cause the processor to;
receive a user identification associated with a particular user (section 1 “overlapping co-clustering, which can be employed for top-N recommendation…to make predictions for the users…final recommendation list for a user is aggregated” – therefore inherently receives a user identification associated with a particular user in order to select the top-N recommendations for the specific user based on the user’s co-cluster affiliations, see also section 1 “given a set of users…top-N recommendations…recommend each user a list of N items that she/he is most likely to like”, and section 3.2 “for a pair of user u and item i”)
calculate preference scores associated with items for the particular user based on user-co-cluster affinity scores and item-co- cluster affinity scores determined by a machine learning model that receives interactions between the items and users, provides item embeddings representing the items, generates user embeddings representing the users by aggregating the item embeddings, and detects co-clusters of the items and the users based on the user embeddings and the item embeddings; (section 3.2 for co-clustering model involving determining “affiliation strengths within a single subgroup…each user/item has a probability of belonging to each subgroup…the affiliation strength of user u to subgroup k…affiliation strength of item I to subgroup k…represents the probability that user u likes the items in subgroup k…overall probability…that user u likes item i is modeled” i.e., “calculate preference scores associated with items for the particular user based on user-co-cluster affinity scores and item-co- cluster affinity scores determined by a machine learning model that receives interactions between the items and users, provides item embeddings representing the items, generates user embeddings representing the users by aggregating the item embeddings, and detects co-clusters of the items and the users based on the user embeddings and the item embeddings” – Examiner notes that the phrase “determined by a machine learning model that receives interactions between the items and users, provides item embeddings representing the items, generates user embeddings representing the users by aggregating the item embeddings, and detects co-clusters of the items and the users based on the user embeddings and the item embeddings” merits no patentable weight because the determination of the scores is not part of the claimed method  and use of the model or details of the model are outside the scope of the claimed invention and therefore merit no patentable weight, section 3.3 “after getting the group affiliation strengths…collaborative filtering algorithm…compute the prediction…user’s preference on item i”)
and output a set of the items for the particular user based on the preference scores (section 1 “overlapping co-clustering, which can be employed for top-N recommendation…to make predictions for the users…final recommendation list for a user is aggregated”, see also section 1 “given a set of users…top-N recommendations…recommend each user a list of N items that she/he is most likely to like”, section 3.4, section 4.2 “present each user with N items that have the highest predicted values”)



With respect to claim 16, Wu teaches a method, comprising;
receiving an identification of a particular user; (section 1 “overlapping co-clustering, which can be employed for top-N recommendation…to make predictions for the users…final recommendation list for a user is aggregated” – therefore inherently receives a user identification associated with a particular user in order to select the top-N recommendations for the specific user based on the user’s co-cluster affiliations, see also section 1 “given a set of users…top-N recommendations…recommend each user a list of N items that she/he is most likely to like”, and section 3.2 “for a pair of user u and item i”)
calculating preference scores associated with items for the particular user based on co-clusters of users and the items, the co-clusters being detected by a machine learning model from interactions between users and the items, the machine learning model calculating user-co-cluster affinity scores of the users to the co-clusters and item-co-cluster affinity scores of the items to the co-clusters; (section 3.2 for co-clustering model involving determining “affiliation strengths within a single subgroup…each user/item has a probability of belonging to each subgroup…the affiliation strength of user u to subgroup k…affiliation strength of item I to subgroup k…represents the probability that user u likes the items in subgroup k…overall probability…that user u likes item i is modeled” i.e., “calculate preference scores associated with items for the particular user based on co-clusters of users and the items, the co-clusters being detected by a machine learning model from interactions between users and the items, the machine learning model calculating user-co-cluster affinity scores of the users to the co-clusters and item-co-cluster affinity scores of the items to the co-clusters” – Examiner notes that the phrase “being detected by a machine learning model from interactions between users and the items, the machine learning model calculating user-co-cluster affinity scores of the users to the co-clusters and item-co-cluster affinity scores of the items to the co-clusters” merits no patentable weight because the determination of the scores is not part of the claimed method  and use of the model or details of the model are outside the scope of the claimed invention and therefore merit no patentable weight, section 3.3 “after getting the group affiliation strengths…collaborative filtering algorithm…compute the prediction…user’s preference on item i”)
and Page 43 of 45outputting a set of the items for the particular user based on the preference scores (section 1 “overlapping co-clustering, which can be employed for top-N recommendation…to make predictions for the users…final recommendation list for a user is aggregated”, see also section 1 “given a set of users…top-N recommendations…recommend each user a list of N items that she/he is most likely to like”, section 3.4, section 4.2 “present each user with N items that have the highest predicted values”)


With respect to claim 17, Wu teaches the method of claim 16;
wherein the preference scores are calculated based on particular user-co-cluster affinity scores of the particular user to the co-clusters and the item-co-cluster affinity scores (section 3.2 for co-clustering model involving determining “affiliation strengths within a single subgroup…each user/item has a probability of belonging to each subgroup…the affiliation strength of user u to subgroup k…affiliation strength of item I to subgroup k…represents the probability that user u likes the items in subgroup k…overall probability…that user u likes item i is modeled”, section 3.3 “after getting the group affiliation strengths…collaborative filtering algorithm…compute the prediction…user’s preference on item i”)

With respect to claim 19, Wu teaches the method of claim 16;
wherein calculating a particular preference score associated with a particular item for the particular user comprises: calculating overlaps between the particular item and the particular user with respect the co-clusters; and aggregating the overlaps across the co-clusters  (sections 3.2 “affiliation strengths within a single subgroup…each user/item has a probability of belonging to each subgroup…the affiliation strength of user u to subgroup k…affiliation strength of item I to subgroup k…represents the probability that user u likes the items in subgroup k…overall probability…that user u likes item i is modeled”, section 3.3 “after getting the group affiliation strengths…collaborative filtering algorithm…compute the prediction…user’s preference on item i” – also see the rest of section 3.3)


With respect to claim 20, Wu teaches the method of claim 16;
further comprising: presenting the set of the items in groups based on the co-clusters (section 1 “overlapping co-clustering, which can be employed for top-N recommendation…to make predictions for the users…final recommendation list for a user is aggregated”, see also section 1 “given a set of users…top-N recommendations…recommend each user a list of N items that she/he is most likely to like”, section 3.4, section 4.2 “present each user with N items that have the highest predicted values”)





Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



	Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Atasu et al. (U.S. PG Pub No. 2018/0330192, November 15, 2018 - hereinafter "Atasu”) in view of Qiu et al. (U.S. PG Pub No. 2021/0279552, September 9, 2021 - hereinafter "Qui”)


With respect to claim 4, Atasu teaches the system of claim 2. Atasu does not appear to disclose,
wherein the particular user embedding is a weighted sum of the particular item embeddings
However, Qui discloses 
wherein the particular user embedding is a weighted sum of the particular item embeddings ([0046]-[0069] “weighted sum of the values…determined by a queried inner product…weighted averaging is performed…”
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the method of generating the particular user embeddings and by association detecting co-clusters and affinity scores of  Qui for the method of generating the particular user embeddings of Atasu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


With respect to claim 5, Atasu teaches the system of claim 1. Atasu does not appear to disclose,
wherein the machine learning model uses an attention head for each of the co-clusters to generate the user embeddings
However, Qui discloses 
wherein the machine learning model uses an attention head for each of the co-clusters to generate the user embeddings ([0046]-[0059] “first self-attention model in parallel…self-attention layer output vector…multi-head scale dot product self-attention model is used”, [0106])
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the machine learning model/configuration of Qui for the machine learning model/configuration of Atasu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


With respect to claim 6, Atasu teaches the system of claim 1. Atasu does not appear to disclose,
wherein the user embeddings are generated using a linear projection
However, Qui discloses 
wherein the user embeddings are generated using a linear projection ([0046]-[0059] “linear transformation on the first feature matric…linearly converted”, [0106])
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the method of generating the particular user embeddings (using linear projection) and by association detecting co-clusters and affinity scores of Qui for the machine learning model/configuration of Atasu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

With respect to claim 10, Atasu teaches the system of claim 1. Atasu does not appear to disclose,
wherein the machine learning model is trained using a softmax classification loss function.  
However, Qui discloses 
wherein the machine learning model is trained using a softmax classification loss function.   ([0046]-[0059] “attention… = softmax(…a softmax function is a normalized function”)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the machine learning model/configuration (e.g., trained using softmax loss function) of Qui for the machine learning model/configuration of Atasu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.



	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Atasu in view of Qiu, as applied to claim 10 above, and further in view of Agarwal et al. (U.S. PG Pub No. 2010/0169158 July 1, 2010 - hereinafter "Agarwal”)


With respect to claim 11, Atasu and Qui teach the system of claim 10. Atasu does not appear to disclose,
wherein  the machine learning model is trained by: holding out an individual item in a set of items that a particular user has interacted with; and using the set of items that have not been held out to train the machine learning model using the softmax classification loss function to correctly predict the individual item that has been held out
However, Qui discloses 
wherein  the machine learning model is trained  using the softmax classification loss function  ([0046]-[0059] “attention… = softmax(…a softmax function is a normalized function”)
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the machine learning model/configuration (e.g., trained using softmax loss function) of Qui for the machine learning model/configuration of Atasu. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Atasu and Qui do not appear to disclose,
wherein  the machine learning model is trained by: holding out an individual item in a set of items that a particular user has interacted with; and using the set of items that have not been held out to train the machine learning model to correctly predict the individual item that has been held out
However, Agarwal discloses 
wherein  the machine learning model is trained by: holding out an individual item in a set of items that a particular user has interacted with; and using the set of items that have not been held out to train the machine learning model to correctly predict the individual item that has been held out ([0067] “minimizing predictive error…hold-out tuning set”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Atasu in view of Qui to include wherein  the machine learning model is trained by: holding out an individual item in a set of items that a particular user has interacted with; and using the set of items that have not been held out to train the machine learning model to correctly predict the individual item that has been held out, as taught by Agarwal. As in Agarwal, it was within the capabilities of one of ordinary skill in the art to modify the system of Atasu in view of Qu to include wherein  the machine learning model is trained by: holding out an individual item in a set of items that a particular user has interacted with; and using the set of items that have not been held out to train the machine learning model to correctly predict the individual item that has been held out. Furthermore, as in Agarwal, the results of doing so would have been predictable to one of ordinary skill in the art. It would have been predictable to one of ordinary skill in the art that doing so would help make the model more accurate, as is needed in Atasu.



	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Bates et al. (U.S. PG Pub No. 2009/0300547 December 3 2009 - hereinafter "Bates”)




With respect to claim 13, Wu teaches the medium of claim 12. Wu does not appear to disclose,
wherein the instructions further cause the processor to: receive a new interaction between the particular user and a particular item; and update a particular user embedding representing the particular user based on the particular item using the machine learning model 
However, Bates discloses 
wherein the instructions further cause the processor to: receive a new interaction between the particular user and a particular item; and update a particular user embedding representing the particular user based on the particular item using the machine learning model  ([0198]-[0199] “updated quickly when new data is entered”)
Bates suggests it is advantageous to include wherein the instructions further cause the processor to: receive a new interaction between the particular user and a particular item; and update a particular user embedding representing the particular user based on the particular item using the machine learning model , because doing so can ensure the model accurately reflects a user’s current profile ([0198]-[0199]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Wu to include wherein the instructions further cause the processor to: receive a new interaction between the particular user and a particular item; and update a particular user embedding representing the particular user based on the particular item using the machine learning model , as taught by Bates, because doing so can ensure the model accurately reflects a user’s current profile 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.


With respect to claim 14, Wu and Bates teach the medium of claim 13. Wu does not appear to disclose,
wherein a computational time for updating the particular user embedding is in an order of constant time

However, this limitation is given no patentable weight as it fails to set forth or further define the instructions stored in the storage medium.


	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Rossi et al.  (U.S. PG Pub No. 2016/0012088 January 14, 2016 - hereinafter "Rossi”)

With respect to claim 15, Wu teaches the medium of claim 12. Wu does not appear to disclose,
wherein the instructions further cause the processor to: remove a particular item from particular interactions associated with the particular user based on a time value associated with the particular item; and update a particular user embedding representing the particular user based on the removal of the particular item using the machine learning model
However, Rossi discloses 
wherein the instructions further cause the processor to: remove a particular item from particular interactions associated with the particular user based on a time value associated with the particular item; and update a particular user embedding representing the particular user based on the removal of the particular item using the machine learning model ([0151-0152] “removes old/stale information…purcahses or ratings are removed over time as they become old/stale…older than a predetermined temporal threshold”, [0165])
Rossi suggests it is advantageous to include wherein the instructions further cause the processor to: remove a particular item from particular interactions associated with the particular user based on a time value associated with the particular item; and update a particular user embedding representing the particular user based on the removal of the particular item using the machine learning model, because doing so can ensure the model accurately reflects a user’s current interests ([0151]-[0152] & [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Wu to include wherein the instructions further cause the processor to: remove a particular item from particular interactions associated with the particular user based on a time value associated with the particular item; and update a particular user embedding representing the particular user based on the removal of the particular item using the machine learning model, as taught by Rossi, because doing so can ensure the model accurately reflects a user’s current interests 2Applicant: Jeffrey L. NanusApplication No.: 141593,177 Docket No.: 1377-9Preliminary Amendment.



Indication of Potentially Allowable Subject Matter

	Dependent claim 18 would be allowable if rewritten or amended to overcome its respective the rejection(s) under 35 U.S.C. 101 and to include all of the limitations of the base claim and any intervening claims (and to address rejections of their respective independent claims under 35 U.S.C. 101 and 35 U.S.C. 112 (a) or (pre-AIA ) 1st paragraph).
As per claims 18, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest "wherein calculating the preference scores comprises: using a min-sum pooling operation based on the particular user- co-cluster affinity scores and the item-co-cluster affinity scores"


Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Duenner et al. (U.S. PG Pub No. 2018/0276688, September 27, 2018) teaches receiving interactions between users and items and training a model to detect co-clusters of the users and the items by generating item embeddings representing the items, generating user embeddings representing the users, and calculating item-co-cluster affinity scores of the items to the co-clusters and user-co-cluster affinity scores of the users to the co-clusters based on the item embeddings, the user embeddings, and co- cluster embeddings representing the co-clusters.




Modarresi et al. (U.S. PG Pub No. 2019/02867839, September 19, 2019) teaches receiving interactions between users and items and training a model to detect co-clusters of the users and the items by generating item embeddings representing the items, generating user embeddings representing the users, and calculating item-co-cluster affinity scores of the items to the co-clusters and user-co-cluster affinity scores of the users to the co-clusters based on the item embeddings, the user embeddings, and co- cluster embeddings representing the co-clusters.

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621